Case 2:19-cv-01489-RSM Document 21 Filed 10/15/19 Page 1of1

commerenFILED = ENTERED
comememe LODGED RECEIVED

ACT 15 209 SP

AT SEATTLE

ee CLERK US. DISTRICT c
SRS av WESTERN DISTRICT OF WASHINGTON

King Abdul Mumin E] DEPUTY

Of The Kingdom Of Morocco

   

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

___ Joseph Stanley Pigott a.k.a. King Abdul Mumin-E], et al.,
CASE NO. 19-CV-01489 RSM

Plaintiff(s),
KING COUNTY, et al.,

Defendant(s).

 

 

REQUEST FOR ENTRY OF DEFAULT
Comes now and hereby requests the Clerk to enter a default against the defendant, Kristin Richardson,
on the basis that the record in this case demonstrates that there has been a failure to plead or otherwise

defend as provided by Rule 55(a) of the Federal Rules of Civil Procedure.

Respectfully submitted,

 

 

 

 
